                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALFREDO BRAVO,                                      Case No. 18-cv-01913-EMC
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF’S
                                   9             v.                                          MOTION TO REMAND
                                  10     ON DELIVERY SERVICES, LLC, et al.,                  Docket No. 91
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Currently pending before the Court is Plaintiff Alfredo Bravo’s motion to remand. Having

                                  14   reviewed the parties’ briefs, as well as all evidence of record, the Court finds the matter suitable

                                  15   for resolution on the papers, and the hearing on the motion is therefore VACATED. For the

                                  16   reasons discussed below, Mr. Bravo’s motion to remand is GRANTED.

                                  17          As an initial matter, the Court notes that, originally, Mr. Bravo filed suit in state court.

                                  18   The suit was removed to federal court because, although most of the wage-and-hour claims

                                  19   asserted were based on state law, there were also two claims brought pursuant to the federal Fair

                                  20   Labor Standards Act (“FLSA”). Subsequently, one of the defendants sued filed a motion to

                                  21   dismiss which the Court granted but with leave to amend. See Docket No. 27 (order). After Mr.

                                  22   Bravo filed a first amended complaint, that pleading was challenged by the same defendant as well

                                  23   as a group of other defendants, but those motions were never adjudicated because the claims

                                  24   against these defendants were settled. In the meantime, Mr. Bravo filed a second amended

                                  25   complaint, adding a new defendant to the case – Masco Cabinetry LLC – as well as one additional

                                  26   FLSA claim, and Masco moved to dismiss. The Court granted the motion but gave Mr. Bravo

                                  27   leave to amend. The Court instructed Mr. Bravo that he needed to plead nonconclusory factual

                                  28   allegations specific to Masco to support the joint employer theory, under both the FLSA and
                                   1   California law, and to support the client employer theory, under California law only. See Docket

                                   2   No. 88 (minutes). Mr. Bravo filed his third amended complaint and, in that complaint, dropped all

                                   3   FLSA claims, thus leaving only claims pursuant to state law. Mr. Bravo then filed the currently

                                   4   pending motion to remand.

                                   5          To the extent Mr. Bravo suggests that a remand is required because the Court no longer has

                                   6   subject matter jurisdiction, the Court does not agree. The Court clearly had subject matter

                                   7   jurisdiction at the time of removal – i.e., federal question jurisdiction based on the FLSA claims.

                                   8   See Allen v. FDIC, 710 F.3d 978, 984 (9th Cir. 2013) (stating that “federal jurisdiction is

                                   9   determined at the time of removal, not after a case has been removed”). Just because Mr. Bravo

                                  10   has chosen to drop his FLSA claims does not mean that the Court is thereby deprived of subject

                                  11   matter jurisdiction. See Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3 (9th

                                  12   Cir. 2000) (stating that “jurisdiction must be analyzed on the basis of the pleading filed at the time
Northern District of California
 United States District Court




                                  13   of removal without reference to subsequent amendments”); Sparta Surgical Corp. v. NASD, 159

                                  14   F.3d 1209, 1213 (9th Cir. 1998) (stating that “‘jurisdiction must be analyzed on the basis of the

                                  15   pleadings filed at the time of removal without reference to subsequent amendments’” and,

                                  16   therefore, “a plaintiff may not compel remand by amending a complaint to eliminate the federal

                                  17   question upon which removal was based”), overruled in part on other grounds by Merrill Lynch,

                                  18   Pierce, Fenner & Smith, Inc. v. Manning, 136 S. Ct. 1562 (2016).

                                  19          That being said, now that Mr. Bravo no longer asserts a federal claim, the issue is fairly

                                  20   raised of whether this Court should retain supplemental jurisdiction over his state law claims.

                                  21   Title 28 U.S.C. § 1367(c) provides that

                                  22
                                                      [t]he district courts may decline to exercise supplemental
                                  23                  jurisdiction over a claim . . . if –
                                  24                  (1)     the claim raises a novel or complex issue of State law,
                                  25                  (2)     the claim substantially predominates over the claim or claims
                                                              over which the district court has original jurisdiction,
                                  26
                                                      (3)     the district court has dismissed all claims over which it has
                                  27                          original jurisdiction, or
                                  28                  (4)     in exceptional circumstances, there are other compelling
                                                                                         2
                                                              reasons for declining jurisdiction.
                                   1

                                   2   28 U.S.C. § 1367(c). In the instant case, both subsections (c)(1) and (c)(3) are implicated.1

                                   3   Because there is a factual predicate for declining supplemental jurisdiction under § 1367(c), the

                                   4   Court must consider whether declining supplemental jurisdiction would “comport[] with the

                                   5   underlying objective of ‘most sensibly accommodating’ the values of ‘economy, convenience,

                                   6   fairness, and comity.’” Executive Software N. Am. v. United States Dist. Court, 24 F.3d 1545,

                                   7   1557 (9th Cir. 1994), overruled on other grounds, Cal. Dep’t of Water Res. v. Powerex Corp., 533

                                   8   F.3d 1087, 1093 (9th Cir. 2008)).

                                   9          Masco argues that these considerations weigh in favor of retaining supplemental

                                  10   jurisdiction. For example, Masco contends that the Court should retain supplemental jurisdiction

                                  11   because the case has been pending before the Court for approximately ten months and the case has

                                  12   been actively litigated as evidenced by the motions to dismiss and the Court’s rulings thereon.
Northern District of California
 United States District Court




                                  13   Masco also asserts that retention of jurisdiction is appropriate because Mr. Bravo is engaging in

                                  14   forum shopping – i.e., trying to avoid this Court’s unfavorable rulings and a likely unfavorable

                                  15   ruling once the Court considers Masco’s recently filed motion to dismiss.

                                  16          The Court is not unsympathetic to Masco’s arguments. Nevertheless, it is not persuaded

                                  17   for several reasons. First, the Court has not committed significant judicial resources as it has only

                                  18   ruled on two motions to dismiss, and the case is still early in its inception, with the pleadings yet

                                  19   to be resolved. Second, although Mr. Bravo did include FLSA claims in the various iterations of

                                  20   his complaint, they were not the driving force of the litigation and, in this regard, it is not overly

                                  21   damning that Mr. Bravo chose to drop the claims. Furthermore, while the Court cannot

                                  22   conclusively say that its rulings had no impact on Mr. Bravo’s decision-making, it is likely that

                                  23   legitimate considerations also factored into that decision-making – e.g., a recognition that “joint

                                  24   employer” under California law is more expansive than that under federal law and that California

                                  25   law has a “client employer” theory that does not appear to be available under federal law.

                                  26
                                  27
                                       1
                                         Subsection (c)(1) is implicated because of Mr. Bravo’s client employer theory. There is limited
                                       authority on client employer liability pursuant to California Labor Code § 2810.3. Furthermore,
                                  28   Mr. Bravo’s client employer theory is unique in that it involves two levels of alleged employers
                                       (i.e., Masco hiring XPO and then XPO hiring On Delivery and/or Frisco Bay).
                                                                                          3
                                   1          Accordingly, the Court, in the exercise of its discretion, the Court grants Mr. Bravo’s

                                   2   motion to remand the case back to the Alameda County Superior Court. See, e.g., Horne v. Wells

                                   3   Fargo Bank, N.A., 969 F. Supp. 2d 1203, 1210 (C.D. Cal. 2013) (declining supplemental

                                   4   jurisdiction and remanding to state court).

                                   5          In light of this ruling, the Court does not address the merits of Masco’s motion to dismiss,

                                   6   filed on January 29, 2019. See Docket No. 94 (motion to dismiss). In addition, Masco’s request

                                   7   that the motion to remand be heard on the same day as the motion to dismiss is moot. See Docket

                                   8   No. 101 (ex parte application to continue hearing).

                                   9          This order disposes of Docket No. 91.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: February 8, 2019

                                  14

                                  15                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
